DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 14 – 25 are currently pending and considered below.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al. (Hereinafter Breed) (US 9103671).

As per claims 14 and 24, Breed teaches element of:
a method for mapping a route section, comprising the following steps:

providing at least one fleet vehicle of a vehicle fleet, the at least one fleet vehicle being equipped with at least one sensor configured to detect mapping data, and a vehicle-side communication interface, the server-side communication interface and the vehicle- side communication interface being configured to exchange data (See at least column 12 line 47 – column 13 line 3; via a variation of this invention is to develop accurate maps from a plurality of probe vehicles at a remote station separate and apart from all of the probe vehicles without the need for the making of measurements using lasers or other such devices as discussed above. In this implementation, the probe vehicles would transmit pictures or images, or data derived therefrom, from vehicle-mounted cameras along with its GPS coordinates. In fact, the calculation of such coordinates could also be done by a remote station and the probe vehicle would only need to send a minimum of information which, with the added information available at the remote station, would accurately determine the vehicle's location. Differential corrections, for example, can be used at the remote station and need not be considered in the probe vehicles thus removing the calculation and telematics load from the probe vehicle. See, for example, U.S. Pat. No. 6,243,648 and similar techniques described in the patents assigned to the current assignee as 
making a mapping decision using a decision-making logic implemented on the mapping server, and transmitting an individual mapping request which is based on the mapping decision to the at least one fleet vehicle, the mapping request including different pieces of information for individual fleet vehicles (See at least column 10 line 1 – 19; via In one implementation, the vehicle periodically transmits only the distance measured by the laser pointers, or other measurement system, over time and the location of the vehicle or camera as determined by the GPS or WADGPS system. Images for some time period can also be stored in memory. These distances can be calculated from images using triangulation or a modulated laser beam can be used to determine distances by time of flight or phase comparisons between the transmitted and received signals. If the remote station determines that images would be useful, for example if it indicates a change or error in the map, it can send a command to the probe vehicle to also upload one or more images. In this manner, the roads can be continuously monitored for changes and the maps kept continuously accurate. Such probe equipment can be reserved for government-owned vehicles or for those that are permitted access to restricted lanes or a special toll discount can be given as an incentive to those vehicle owners that have their vehicles so equipped); and 
transmitting mapping data from the at least one fleet vehicle to the mapping server as a function of the individual mapping request and use of the mapping data during the mapping of the route section (See at least column 10 line 1 –  43; via In one implementation, the vehicle periodically transmits only the distance measured by the laser pointers, or other measurement 

As per claim 15, Breed teaches element of: 
wherein the individual mapping request includes information to the at least one fleet vehicle to transmit the mapping data to the mapping server or to cease the transmission of mapping data (See at least column 10 line 1 –  43).  

As per claim 16, Breed teaches element of: 
wherein the decision-making logic includes a check as to whether a sufficient volume of and/or sufficiently precise mapping data exist on the mapping server for a territory to be mapped (See at least column 10 line 1 –  43).  

As per claim 17, Breed teaches element of: 
wherein, in the case that a sufficient volume of mapping data exists for the territory to be mapped, the mapping decision includes the 5information that fleet vehicles situated in the territory to be mapped are not to transmit any mapping data (See at least column 10 line 20 –  43).  

As per claim 18, Breed teaches element of: 
wherein, in the case that the volume of mapping data for the territory to be mapped is not sufficient, the mapping decision includes the information that at least one fleet vehicle situated in the territory to be mapped is to transmit mapping data (See at least column 10 line 1 –  43).  

As per claim 19, Breed teaches element of: 
wherein the decision-making logic takes into consideration which sensor types are present on the fleet vehicles, the mapping decision and the individual mapping request being at least partially based on the sensor types, and the individual mapping request including the information as to which sensor types are to be used for ascertaining the mapping data for the mapping server (See at least column 13 line 4 – 23).  

As per claim 20, Breed teaches element of: 
wherein the individual mapping request includes information that the mapping data are to be collected by the at least one fleet vehicle and stored locally on a memory of the at least one fleet vehicle until a further mapping request takes place (See at least column 9 line 58 – 67).  

As per claim 21, Breed teaches element of: 
wherein the mapping request is transmitted to the at least one fleet vehicle when the at least one fleet vehicle exits the territory to be mapped (See at least column 10 line 1 – 43).  

As per claim 22, Breed teaches element of: 
 wherein, when making the mapping decision, the decision-making logic advantageously takes into consideration which costs are incurred by the transmission of the mapping data by individual fleet vehicles, the mapping decision being at least partially based on a cost minimization (See at least column 18 line 36 – 41).  

As per claim 23, Breed teaches element of:


As per claim 25, Breed teaches element of:
wherein the at least one sensor is a sensor of the following group: a camera, and/or a radar sensor, and/or an ultrasonic sensor (See at least column 9 line 22 – 45) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrews et al. (US 6711493) discloses method and apparatus for collecting and propagating information relating to traffic condition.
Kentley et al. (US 2017/0123421) discloses coordination of dispatching and maintaining fleet of autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662